Title: Conversation with George Hammond, [7 March–2 April 1793]
From: Hammond, George,Hamilton, Alexander
To: 



[Philadelphia, March 7–April 2, 1793]

Since I last had the honor of addressing your Lordship, I have had several conversations with Mr Hamilton on the subject of the probable conduct which this government may be induced to observe in the case of a war between Great Britain and France, of the commencement of which we have indeed received here some vague information, though through uncertain channels. From the uniform tenor of these conversations I perceive clearly that that Gentleman remains immoveable in his determination whenever that event may occur, of employing every exertion in his power to incline this country to adopt as strict a neutrality as may not be directly contrary to its public engagements: and I learn that the President perfectly concurs in sentiment with Mr Hamilton not only on the propriety, but on the indispensable necessity of pursuing that line of conduct.…

I have not been able, through Mr. Hamilton’s conversations, to ascertain precisely the nature of the reception which the officers of this administration may give to Mr Genêt himself (when he arrives) or to any propositions that he may be instructed to offer. I can however collect that their actual intention is—to acknowledge that Gentleman as the Minister of the government of France de facto—to admit the principle that the treaties entered into with the former executive government of France, are binding upon the two nations—but to declare explicitly that, previous to the contracting of any new engagements, this country may deem it expedient to wait until the national will of France be expressed by some organ more competent efficient and permanent than the present provisional council. With respect to the existing engagements between the two nations, I have said above that “Exertions would be employed to incline this country to adopt as strict a neutrality as may not be directly contrary” to them. I deem myself fully justified in using so loose an expression by an assurance of Mr. Hamilton’s that although these engagements could not be considered as null, yet that they would not be enforced to such an extent as that the observance of them might involve the United States in any difficulties or disputes with other powers.
How far subsequent events may effect an alteration in these resolutions, I cannot pretend to predict. But I have learnt from a confidential quarter an important fact, which not only proves their present existence, but also in some measure elucidates the principle upon which they are founded. Your Lordship will recollect that in the course of the war the United States contracted a considerable debt with France. Very shortly after the peace, the old Congress formed an arrangement of discharging it by installments at stated periods. This arrangement has been punctually executed. Exclusive of a sum of two hundred thousand dollars, left due from the last installment, which has been since within the last month paid to a person authorized to receive it (and to which as well as the mode of applying it I shall have occasion to advert in another dispatch) there still remains a balance against the United States of about three millions of dollars. The first installment of this balance becomes due in September next; and the residue at different settled intervals. But the provisional Council being solicitous to gain immediate possession of the whole, submitted to this government, either through the present French Minister or their confident agent Colonel Smith, a proposition for that purpose. viz—to convert the whole sum owen to France into a fund upon the same terms as the other American stocks—to allow the French government to dispose of this fund to individuals—and to appropriate the whole proceeds to the purchase of American flour and wheat to be sent to France. This proposition underwent a long discussion in the American Cabinet when it was at length finally determined to reject it, and to inform the provisional council that this government would make no change whatever in the nature and form of the debt, but would pay the installments to the executive government of France, however it might be constituted, existing de facto at the periods at which they might be respectively due. This determination of the American Cabinet appears to me decisive of its views relative of the actual position of France; for surely had it been solicitous to promote the success of the present system in that nation, it would have embraced this offer so specious in its principle, and so highly beneficial to this country in all its collateral relations.
